United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                     ____________
No. 20-3079                                                September Term, 2021
                                                                    1:05-cr-00143-RJL-1
                                                      Filed On: November 22, 2021
United States of America,

             Appellee

      v.

Robert Frank Miller, also known as Robert
Franklin Miller,

             Appellant

           ON APPEAL FROM THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF COLUMBIA

      BEFORE:       Millett, Wilkins, and Jackson, Circuit Judges

                                    JUDGMENT

         This appeal was considered on the record from the United States District Court
for the District of Columbia and on the memoranda of law and fact submitted by the
parties. The court has determined that the issues presented occasion no need for an
opinion. See D.C. Cir. Rule 36. Upon consideration of the foregoing, the motion for
leave to file appellant’s opening memorandum of law and fact, and the motion for leave
to file the reply and to supplement the appendix, it is

       ORDERED that the motion for leave to file appellant’s opening memorandum of
law and fact be granted. The Clerk is directed to file the lodged opening memorandum
of law and fact. The court grants the motion because the government has already
responded to the arguments presented in the opening memorandum, and accepting the
opening memorandum will conserve governmental and judicial resources. It is

         FURTHER ORDERED that the motion for leave to file the reply and to
supplement the appendix be denied. Appellant has lodged a 93-page, single-spaced
reply, which greatly exceeds the applicable length limitations. See Fed. R. App. P.
27(d)(2); D.C. Cir. Rule 9(b) (2,600 words if produced using a computer, 10 pages if
handwritten or typewritten). Moreover, the reply primarily consists of new or conclusory
arguments. See Am. Wildlands v. Kempthorne, 530 F.3d 991, 1001 (D.C. Cir. 2008)
(arguments raised for the first time in reply are deemed forfeited); SEC v. Banner Fund
Int’l, 211 F.3d 602, 613 (D.C. Cir. 2000) (the court may disregard “asserted but
                 United States Court of Appeals
                             FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                      ____________
No. 20-3079                                                 September Term, 2021

unanalyzed” arguments). Based on the foregoing, appellant has not shown good cause
to exceed the length limitations applicable to the reply. See D.C. Cir. Rule 9(b).
Likewise, appellant has not explained why the contents of the supplemental appendix
are material to this appeal or were omitted from the appendix to his opening
memorandum. See D.C. Cir. Rule 30(e). It is

      FURTHER ORDERED AND ADJUDGED that the district court’s October 21,
2020, minute order denying appellant’s motion for compassionate release be affirmed.
Appellant requested compassionate release under 18 U.S.C. § 3582(c)(1)(A), which, in
relevant part, allows a court to reduce a defendant’s sentence if it determines, after
considering the applicable 18 U.S.C. § 3553(a) factors, that extraordinary and
compelling reasons warrant release.

       The district court did not abuse its discretion in concluding that appellant had
demonstrated neither extraordinary and compelling reasons nor that the § 3553(a)
factors weighed in favor of release. See United States v. Long, 997 F.3d 342, 352
(D.C. Cir. 2021). Specifically, the district court acted within its discretion in determining
that appellant failed to demonstrate that his risk of complications or death from COVID-
19 constituted an extraordinary and compelling reason warranting compassionate
release, especially in light of appellant’s refusal of available treatment for the most
serious risk factor. Likewise, the district court did not abuse its discretion in concluding
that, on balance, the relevant § 3553(a) factors weighed against compassionate
release, particularly given the record evidence regarding appellant’s extensive criminal
history and prior conduct involving dishonesty, including the offenses for which he was
convicted here.

        Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk
is directed to withhold issuance of the mandate herein until seven days after resolution
of any timely petition for rehearing or petition for rehearing en banc. See Fed. R. App.
P. 41(b); D.C. Cir. Rule 41.

                                        Per Curiam


                                                          FOR THE COURT:
                                                          Mark J. Langer, Clerk

                                                  BY:     /s/
                                                          Daniel J. Reidy
                                                          Deputy Clerk

                                           Page 2